Citation Nr: 1017636	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for right kidney 
disability.  

2.  Entitlement to service connection for heart disability, 
to include as secondary to right kidney disability.  


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq. 


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1951 to September 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  Subsequently, the Veteran moved 
from the State of Washington to Nevada; the Reno RO currently 
has jurisdiction over the Veteran's claims.  

This matter was remanded in July 2009.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran underwent a VA examination in December 2009.  The 
examiner noted that the objective findings did not support 
any diagnosis of a kidney disorder.  The Veteran's renal 
function and urine were normal.  In February 2010, the 
Veteran's representative noted that even if a kidney is 
atrophied, blood and urine work-ups could easily show normal 
results as the other kidney takes over the function of an 
absent kidney.  The Veteran's representative requested that a 
radiologist determine whether the Veteran's kidney continues 
to be atrophied.  Accordingly, the Board believes that a new 
VA examination is now necessary.  

Because the Veteran's claim for service connection for a 
right kidney disability is being remanded, and because 
adjudication of this claim will impact adjudication of the 
Veteran's claim for service connection for a heart disability 
as secondary to a right kidney disability, the Board 
concludes that these claims are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given 
the foregoing, the Veteran's claim for service connection for 
a heart disability as secondary to right kidney disability 
also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination to be performed by a 
radiologist to determine the diagnosis and 
etiology of any right kidney disability.  
Specifically, the examiner should 
determine if the Veteran's kidney is 
atrophied or otherwise damaged.  The 
examiner should render an opinion as to 
whether there is an extant kidney 
disorder, and, if so, whether there is any 
etiologic relationship between any right 
kidney disorder and the Veteran's military 
service, noting the in-service 
hospitalization for a right ear injury and 
hematuria.  A report should be prepared 
and associated with the Veteran's claims 
folder.  

2.  After completion of the foregoing, 
readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

